UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6571


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MUHAMMED MAHDEE ABDULLAH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:04-cr-00371-F-1; 5:08-cv-00019-F)


Submitted:    September 4, 2009           Decided:   September 16, 2009


Before MICHAEL, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Muhammed Mahdee Abdullah,      Appellant Pro Se.         Anne Margaret
Hayes,   Assistant  United     States   Attorney,      Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Muhammed Mahdee Abdullah seeks to appeal the district

court’s    order    denying     relief   on    his    28     U.S.C.    § 2255     (2006)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a   certificate     of     appealability.              28    U.S.C.

§ 2253(c)(1).        A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     Id. § 2253(c)(2) (2006).                 A prisoner satisfies this

standard    by     demonstrating    that      reasonable      jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                          Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).      We   have    independently        reviewed      the     record    and

conclude     Abdullah      has     not     made       the     requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and    argument      would    not    aid     the   decisional

process.

                                                                             DISMISSED




                                         2